                                           Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ROBIN HALL, et al.,                              Case No. 20-cv-03454-HSG
                                   8                     Plaintiffs,                        ORDER DENYING MOTION FOR
                                                                                            PRELIMINARY INJUNCTION
                                   9               v.
                                                                                            Re: Dkt. No. 5
                                  10       U.S. DEPARTMENT OF AGRICULTURE,
                                           et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is the motion for preliminary injunction filed by Plaintiffs Robin

                                  14   Hall and Steven Summers. See Dkt. No. 5. The Court heard argument on June 10, 2020. As

                                  15   detailed below, the Court finds that Plaintiffs have not met their heavy burden of establishing that

                                  16   an injunction is warranted at this stage in the litigation and DENIES the motion.

                                  17       I.   BACKGROUND
                                  18            We are currently in the midst of a once-in-a-generation global pandemic resulting from the

                                  19   spread of a disease called COVID-19, which is caused by a novel coronavirus. As of the date of

                                  20   this order, more than 2.1 million people in the United States have tested positive for COVID-19,

                                  21   and more than 116,000 Americans have died.1 In response to this crisis, Congress passed the

                                  22   Families First Coronavirus Response Act, Pub. L. No. 116-127, § 2302(a)(1), 134 Stat. 178, 188

                                  23   (Mar. 18, 2020) (“FFCRA”). As part of this omnibus statute, Congress provided, among other

                                  24   things, “emergency allotments” related to the Supplemental Nutrition Assistance Program

                                  25   (“SNAP”). See id. at § 2302. It is the meaning of this provision that is at issue in this action. In

                                  26
                                  27   1
                                        Coronavirus Disease 2019 (COVID-19), CENTERS FOR DISEASE CONTROL AND PREVENTION,
                                  28   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last accessed June
                                       16, 2020).
                                          Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 2 of 14




                                   1   particular, Plaintiffs challenge the interpretation of Section 2302(a)(2) that Defendant United

                                   2   States Department of Agriculture (“USDA”), the agency that administers SNAP, has adopted.

                                   3          The Court understands the breadth and severity of the challenges that COVID-19 has

                                   4   presented—and continues to present—to individuals and governments across the country. Still,

                                   5   the scope of this particular case, and the instant motion, is narrow. The Court is tasked with

                                   6   determining whether the USDA’s interpretation of the FFCRA as it relates to SNAP is

                                   7   inconsistent with the statute, and if so, what relief Plaintiffs may be entitled to as a result. This

                                   8   case does not call on the Court to decide what would be the fairest or most effective way to assist

                                   9   SNAP recipients in this era of COVID-19, because that judgment is committed to the political

                                  10   branches. Instead, the only issue for this Court is determining what Congress actually did in

                                  11   passing the FFCRA—not whether its actions were the best possible policy response to current

                                  12   conditions, a matter on which the Court cannot and does not offer any opinion.
Northern District of California
 United States District Court




                                  13          To guide its analysis and for context, the Court provides a brief overview of SNAP and the

                                  14   FFCRA.

                                  15          A.    The Supplemental Nutrition Assistance Program
                                  16          Congress enacted SNAP “to promote the general welfare, [and] to safeguard the health and

                                  17   well-being of the Nation’s population by raising the levels of nutrition among low-income

                                  18   households.” See 7 U.S.C. § 2011. Congress explained that “the limited food purchasing power

                                  19   of low-income households contributes to hunger and malnutrition among members of such

                                  20   households,” and thus designed SNAP “[t]o alleviate such hunger and malnutrition.” Id.

                                  21          SNAP is a state-administered Federal program. See id. §§ 2013(a), 2020. The Secretary of

                                  22   Agriculture administers the program through the Food and Nutrition Service (“FNS”), an agency

                                  23   of the USDA. See id. § 2013(a); see also Dkt. No. 26-1 at ¶¶ 1–2. And states that elect to

                                  24   participate in SNAP designate a state agency to carry out the program at the state level. See id.

                                  25   §§ 2012(s), 2020. The California Department of Social Services (“CDSS”) administers SNAP in

                                  26   California. See Cal. Welf. & Inst. Code §§ 18900 et seq.

                                  27          Under the program, SNAP provides monthly “allotments” for eligible low-income

                                  28   households to use to purchase food at authorized retailers. See id. § 2013(a). The value of the
                                                                                          2
                                           Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 3 of 14




                                   1   monthly allotment is tied to the cost of the “thrifty food plan,” which is defined as the amount of

                                   2   money required to feed a family of four adjusted by household size. See id. §§ 2012(u), 2017(a).

                                   3   For households that have income, their monthly allotment is reduced by thirty percent of their

                                   4   income. Id. § 2017(a). In other words, SNAP requires households to contribute thirty percent of

                                   5   their income to food. Id.; see also 7 C.F.R. § 273.10(e)(2)(ii)(C). Households with little or no

                                   6   income, however, may receive the “maximum monthly allotment,” or the total cost to feed a

                                   7   family of their size for one month. See 7 U.S.C. §§ 2012(u), 2017(a). In 2020, the maximum

                                   8   monthly allotment for a family of one is $194, and for a family of eight is $1,164.2

                                   9           The total SNAP allotments issued in each fiscal year are limited “to an amount not in

                                  10   excess of the appropriation for such fiscal year.” 7 U.S.C. § 2027(b). If the USDA “finds that the

                                  11   requirements of participating states will exceed the appropriation,” it must direct states to reduce

                                  12   SNAP allotments to the extent necessary to stay within the bounds of appropriated funds for that
Northern District of California
 United States District Court




                                  13   year. See id. If such reductions are necessary, the USDA must ensure “to the maximum extent

                                  14   practicable” that the reductions reflect “the ratio of household income” to “the income standards of

                                  15   eligibility.” Id. § 2027(c).

                                  16           B.    Families First Coronavirus Response Act and the CARES Act
                                  17           Congress enacted the FFCRA on March 18, 2020. See 134 Stat. 178. The FFCRA is

                                  18   divided into several divisions, including, as relevant here, “Division B—Nutrition Waivers.” Id.

                                  19   § 2101, at 184. Within Division B, Title III relates to “SNAP Waivers.” Id. §§ 2301–2302, at

                                  20   187. Section 2301 is entitled “SNAP Flexibility for Low-Income Jobless Workers,” and Section

                                  21   2302 is entitled “Additional SNAP Flexibilities in a Public Health Emergency.” Id. Section 2302,

                                  22   at issue in this case, states:

                                  23                   In the event of a public health emergency declaration by the Secretary
                                                       of Health and Human Services under section 319 of the Public Health
                                  24                   Service Act based on an outbreak of coronavirus disease 2019
                                                       (COVID–19) and the issuance of an emergency or disaster declaration
                                  25                   by a State based on an outbreak of COVID–19, the Secretary of
                                                       Agriculture—
                                  26
                                  27
                                       2
                                  28    See U.S. DEPARTMENT OF AGRICULTURE, SNAP Eligibility, How Much Could I Receive in
                                       SNAP Benefits?, https://www.fns.usda.gov/snap/recipient/eligibility (last accessed June 16, 2020).
                                                                                    3
                                         Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 4 of 14



                                                      shall provide, at the request of a State agency . . . that provides
                                   1                  sufficient data (as determined by the Secretary through guidance)
                                                      supporting such request, for emergency allotments to households
                                   2                  participating in the supplemental nutrition assistance program
                                                      under the Food and Nutrition Act of 2008 to address temporary
                                   3                  food needs not greater than the applicable maximum monthly
                                                      allotment for the household size . . . .
                                   4

                                   5   Id. § 2302(a)(1) (emphasis added).

                                   6          Two days after the FFCRA was signed into law, the USDA issued guidance to state

                                   7   agencies regarding these “emergency allotments.” See Dkt. No. 5-9, Ex. 2 (“March 20

                                   8   Guidance”). This guidance comprised a sample “Request to Provide Emergency Allotments

                                   9   (Supplements) to SNAP Households.” Id. The sample request indicated that states could ask “to

                                  10   provide an emergency allotment to address temporary food needs to households to bring all

                                  11   households up to the maximum benefit due to pandemic related economic conditions for up to 2

                                  12   months.” Id. The sample also advised that “[c]ontingent upon the availability of funding and
Northern District of California
 United States District Court




                                  13   ongoing need, USDA may approve additional months of emergency issuance with an extension

                                  14   request from the State.” Id.

                                  15          Congress subsequently enacted the Coronavirus Aid, Relief, and Economic Security Act,

                                  16   Pub. L. No. 116-136, 134 Stat. 281 (Mar. 27, 2020) (“CARES Act”). The CARES Act

                                  17   appropriated $15,810,000,000 for SNAP “to prevent, prepare for, and respond to coronavirus,

                                  18   domestically or internationally.” See CARES Act, § 6002. The CARES Act also required that

                                  19   $15,510,000,000 of these appropriations “shall be placed in a contingency reserve to be allocated

                                  20   as the Secretary [of Agriculture] deems necessary to support participation should cost or

                                  21   participation exceed budget estimates to prevent, prepare for, and respond to coronavirus.” Id.

                                  22          On April 21, 2020, the USDA issued updated guidance to state agencies regarding the

                                  23   “emergency allotments” under the FFCRA. See Dkt. No. 5-9, Ex. 7 (“April 21 Guidance”). The

                                  24   USDA’s April 21 Guidance clarified that “[a] household’s [emergency allotment] cannot increase

                                  25   the current monthly household SNAP benefit allotment beyond the applicable maximum monthly

                                  26   allotment for the household size.” Id. Thus, the USDA concluded that “SNAP households that

                                  27   already receive the maximum monthly allotment for their household size are not eligible for

                                  28   [emergency allotments].” Id.
                                                                                        4
                                           Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 5 of 14




                                   1          C.    California’s Request for SNAP Emergency Allotments under the FFCRA

                                   2          The Secretary of Health and Human Services declared a nationwide public health

                                   3   emergency based on the outbreak of COVID–19 on January 31, 2020, satisfying the first condition

                                   4   required by the FFCRA.3 And Governor Gavin Newsom declared a state of emergency in

                                   5   California based on COVID-19 on March 4, 2020.4 As part of this state of emergency, the

                                   6   Governor issued a “shelter-in-place” executive order on March 19, 2020, which directed residents

                                   7   to “stay home” except for essential activities and to “at all times practice social distancing.”5

                                   8          Accordingly, California’s Department of Social Services submitted an initial request for

                                   9   emergency allotments under the FFCRA on March 25, 2020. See Dkt. No. 5-9, Ex. 3. In the

                                  10   cover letter submitted along with its request, CDSS highlighted its disagreement with the USDA’s

                                  11   interpretation of Section 2302 as limiting eligibility for emergency allotments to those households

                                  12   that do not already receive the maximum monthly allotment provided by statute. Id. CDSS stated
Northern District of California
 United States District Court




                                  13   that it found “this interpretation to be in conflict with both the plain language of the Act and the

                                  14   circumstances leading to the passage of the Act.” Id. CDSS noted that due to COVID-19,

                                  15   “[m]any non-essential businesses have temporarily closed or reduced staffing, resulting in

                                  16   significant and immediate job loss across the state,” and that this has “hit hourly workers and the

                                  17   self-employed especially hard, as working from home is not an option for many” and “[m]any

                                  18   workers will not continue to get paid as demand slows, businesses close, shifts are canceled, and

                                  19   workers are laid off.” Id. CDSS explained that, despite these challenges, the USDA’s

                                  20   “interpretation would leave the most vulnerable households who have the least resources without

                                  21   any increase in SNAP benefits, as many are already receiving the maximum monthly benefit

                                  22

                                  23
                                       3
                                         See DEP’T OF HEALTH & HUM. SERVS., Secretary Azar Declares Public Health Emergency for
                                       United States for 2019 Novel Coronavirus (Jan. 31, 2020),
                                  24   https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-emergency-us-
                                       2019-novel-coronavirus.html (last accessed June 16, 2020).
                                       4
                                  25     See OFFICE OF GOVERNOR NEWSOM, Governor Newsom Declares State of Emergency to Help
                                       State Prepare for Broader Spread of COVID-19 (Mar. 4, 2020),
                                  26   https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-emergency-to-help-state-
                                       prepare-for-broader-spread-of-covid-19/ (last accessed June 12, 2020); see also Proclamation of a
                                  27   State of Emergency (Mar. 4, 2020), https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-
                                       Coronavirus-SOE-Proclamation.pdf (last accessed June 16, 2020).
                                       5
                                  28     See Cal. Exec. Order N-33-20 (Cal. Mar. 19, 2020), https://covid19.ca.gov/img/Executive-Order-
                                       N-33-20.pdf (last accessed June 16, 2020).
                                                                                        5
                                         Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 6 of 14




                                   1   allotment.” Id. CDSS thus proposed in the alternative to provide SNAP households with a $60

                                   2   per person emergency allotment, regardless of whether the household already received the

                                   3   maximum monthly allotment. Id. Doing so, CDSS said, would “provide a more equitable

                                   4   issuance” than the USDA’s approach and would not constitute “an aggregated benefit issuance in

                                   5   excess of that which would be allowable under the USDA’s interpretation.” Id.

                                   6          On March 26, 2020, the USDA responded to CDSS by email, informing CDSS that the

                                   7   proposal was “not aligned with the Emergency Allotment guidance.” See Dkt. No. 5-9, Ex. 4.

                                   8   The USDA directed CDSS to “revise the plan in accordance with the template,” as set forth in the

                                   9   USDA’s March 20 Guidance. Id. The next day, CDSS submitted a “revised emergency allotment

                                  10   request.” See Dkt. No. 5-9, Ex. 5. In its cover letter, CDSS stated that its “revised request” was

                                  11   made as a result of the USDA’s denial of its prior request. Id. But CDSS reiterated its belief that

                                  12   the FFCRA “authorizes payments more broadly than as interpreted by [the USDA]” and CDSS
Northern District of California
 United States District Court




                                  13   “reserve[d] the right to challenge [the USDA’s] implementation of the [FFCRA].” Id. In

                                  14   conformity with the USDA’s guidance, however, CDSS’s revised request sought emergency

                                  15   allotments to “raise each household’s regular monthly SNAP allotment to the maximum

                                  16   allowable allotment based on household size.” Id.

                                  17          The USDA approved CDSS’s revised request on March 30, 2020, providing emergency

                                  18   allotments that would increase SNAP households’ current monthly allotments for March and April

                                  19   up to the maximum monthly allotment for a household of that size. See Dkt. No. 5-9, Ex. 6. And

                                  20   on April 29, 2020, CDSS submitted its request to extend the emergency allotments for the month

                                  21   of May 2020. See Dkt. No. 5-9, Ex. 8.

                                  22          D.    Procedural History
                                  23          Despite California’s indication to the USDA that it “reserve[d] the right to challenge [the

                                  24   USDA’s] implementation of the [FFCRA],” see Dkt. No. 5-9, Ex. 5, as of the date of this order,

                                  25   California has not pursued litigation against the USDA. Rather, Plaintiffs filed this action on May

                                  26   21, 2020, challenging the USDA’s interpretation and implementation of the FFCRA as

                                  27   inconsistent with the plain language of the statute. See Dkt. No. 1. Plaintiffs assert two causes of

                                  28   action under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 500 et seq., alleging that the
                                                                                         6
                                          Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 7 of 14




                                   1   USDA’s interpretation is “in excess of statutory authority” and “arbitrary and capricious,” and also

                                   2   seek declaratory judgment on that basis. See id. at ¶¶ 64–82.

                                   3           In conjunction with their complaint, Plaintiffs also filed a motion for class certification,

                                   4   Dkt. No. 6, and a motion for preliminary injunction, Dkt. No. 5. Plaintiffs seek to represent a class

                                   5   defined as:

                                   6
                                                       SNAP recipients in California who have been deemed eligible to
                                   7                   receive, are receiving, or will receive the regular maximum monthly
                                                       SNAP allotment for their household size from March 2020 until the
                                   8                   Secretary for Health and Human Services rescinds the COVID-19
                                                       public health emergency declaration or the State-issued emergency or
                                   9                   disaster declaration expires.
                                  10   See id. at ¶ 57; see also Dkt. No. 6. And in the instant motion, they seek a preliminary injunction

                                  11   enjoining the USDA and the United States Secretary of Agriculture “from denying any otherwise

                                  12   appropriate request from California under section 2302(a)(1) of the [FFCRA] because it provides
Northern District of California
 United States District Court




                                  13   emergency [SNAP] allotments to households receiving the maximum monthly benefit amount.”

                                  14   See Dkt. No. 5-10.

                                  15    II.    LEGAL STANDARD
                                  16           A preliminary injunction is a matter of equitable discretion and is “an extraordinary

                                  17   remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

                                  18   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). “A plaintiff seeking preliminary

                                  19   injunctive relief must establish that [it] is likely to succeed on the merits, that [it] is likely to suffer

                                  20   irreparable harm in the absence of preliminary relief, that the balance of equities tips in [its] favor,

                                  21   and that an injunction is in the public interest.” Id. at 20. Alternatively, an injunction may issue

                                  22   where “the likelihood of success is such that serious questions going to the merits were raised and

                                  23   the balance of hardships tips sharply in [the plaintiff’s] favor,” provided that the plaintiff can also

                                  24   demonstrate the other two Winter factors. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

                                  25   1131–32 (9th Cir. 2011) (citation and internal quotation marks omitted). Under either standard,

                                  26   Plaintiffs bear the burden of making a clear showing that they are entitled to this extraordinary

                                  27   remedy. Earth Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010). The most important

                                  28   Winter factor is likelihood of success on the merits. See Disney Enters., Inc. v. VidAngel, Inc., 869
                                                                                            7
                                         Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 8 of 14




                                   1   F.3d 848, 856 (9th Cir. 2017).

                                   2               A preliminary injunction “can take two forms,” either a “prohibitory injunction” or a

                                   3   “mandatory injunction.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d

                                   4   873, 878–79 (9th Cir. 2009). “Prohibitory injunction[s]” simply “preserve the status quo pending

                                   5   a determination of the action on the merits,” while “mandatory injunction[s]” “order[] a

                                   6   responsible party to take action.” Id. (quotation omitted). Mandatory injunctions are “particularly

                                   7   disfavored” and are only permissible if “extreme or very serious damage will result.” Id. at 879

                                   8   (emphasis added). Courts do not issue mandatory injunctions “in doubtful cases.” Id.

                                   9   III.        DISCUSSION
                                  10               As a threshold matter, the Court finds that Plaintiffs seek a mandatory rather than

                                  11   prohibitory injunction. Plaintiffs nominally frame their requested injunctive relief in the negative,

                                  12   seeking to enjoin the USDA and the Secretary of Agriculture “from denying any otherwise
Northern District of California
 United States District Court




                                  13   appropriate request from California” under the FFCRA. But in substance, they are asking the

                                  14   Court to order the USDA to take action: approving “any otherwise appropriate request from

                                  15   California,” regardless of whether that request includes emergency allotments for households that

                                  16   already receive the statutory maximum. See Dkt. No. 5-10. As such, Plaintiffs are asking the

                                  17   Court to change the status quo, not preserve it. See Garcia v. Google, Inc., 786 F.3d 733, 740 (9th

                                  18   Cir. 2015) (“[A] mandatory injunction goes well beyond simply maintaining the status quo

                                  19   pendente lite . . . .”) (quotations omitted). Plaintiffs thus bear a heavy burden of establishing that

                                  20   such an injunction is warranted, since mandatory injunctions are “particularly disfavored.” Id.

                                  21   (quotations omitted). Applying this stringent standard, the Court finds that Plaintiffs have not met

                                  22   their burden and are not entitled to a preliminary injunction at this time.

                                  23          A.      Likelihood of Success on the Merits

                                  24               Where, as here, Plaintiffs seek a mandatory injunction, they must show a “clear likelihood

                                  25   of success on the merits.” See Stanley v. University of Southern California, 13 F.3d 1313, 1316

                                  26   (9th Cir. 1994). The crux of Plaintiffs’ case is that Defendant’s interpretation of Section 2302 is

                                  27   unlawful. As the Ninth Circuit has directed, “the plain language of a statute should be enforced

                                  28   according to its terms, in light of its context.” See ASARCO, LLC v. Celanese Chem. Co., 792
                                                                                             8
                                             Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 9 of 14




                                   1   F.3d 1203, 1210 (9th Cir. 2015). Section 2302(a)(1) provides that upon a properly supported

                                   2   request from a state agency, USDA “shall provide . . . for emergency allotments to households

                                   3   participating in the supplemental nutrition assistance program under the Food and Nutrition Act of

                                   4   2008 to address temporary food needs not greater than the applicable maximum monthly allotment

                                   5   for the household size.” See § 2302(a)(1), 134 Stat. 178 (emphasis added).

                                   6            As noted above, Defendant contends that Section 2302(a)(1)’s statutory cap—“not greater

                                   7   than the applicable maximum monthly allotment for the household size”—applies to the sum total

                                   8   of all regular and emergency allotments. Plaintiffs, on the other hand, urge that this statutory cap

                                   9   only applies to the “emergency allotments,” and as such, “households receiving the maximum

                                  10   regular SNAP allotment are eligible for additional emergency allotments to address their increased

                                  11   food needs during the pandemic.” See Dkt. No. 5 at 15. Plaintiffs argue that as a matter of plain

                                  12   meaning and grammar, “not greater than the applicable maximum monthly allotment for the
Northern District of California
 United States District Court




                                  13   household size” modifies “emergency allotments.” Id. at 15. Because the statute does not

                                  14   explicitly reference a SNAP household’s total allotments (which include both regular monthly and

                                  15   emergency allotments), Plaintiffs contend that the cap cannot be read to apply to that aggregate

                                  16   amount, and must instead apply only to the amount of the emergency allotments. Id. at 15–16. To

                                  17   find otherwise, Plaintiffs note, would imply that Congress passed legislation in the face of

                                  18   COVID-19 that would help all but the neediest SNAP households. Id. at 16–17.

                                  19            The Court acknowledges that Plaintiffs’ facial reading of Section 2302 has some

                                  20   persuasive force. Nonetheless, the Court does not find the statute unambiguous on its face. The

                                  21   statute references SNAP’s statutory “maximum monthly allotment.” See 7 U.S.C. §§ 2012(u),

                                  22   2017(a). But this phrase, and Section 2302 more broadly, may not be considered in isolation.

                                  23   Rather, they must be considered within the broader context of SNAP. “No statutory provision is

                                  24   written in a vacuum.” Carson Harbor Vill., Ltd. v. Unocal Corp., 270 F.3d 863, 880 (9th Cir.

                                  25   2001). And “[c]omplex regulatory statutes, in particular, often create a web—or . . . perhaps a

                                  26   maze—of sections, subsections, definitions, exceptions, defenses, and administrative provisions.”

                                  27   Id.

                                  28            Here, Section 2302(a)(1) references SNAP’s “maximum monthly allotment,” but does not
                                                                                         9
                                         Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 10 of 14




                                   1   explicitly raise this maximum. Nor does it alter the “thrifty food plan” on which this statutory

                                   2   maximum is based. See id. Yet under SNAP, the thrifty food plan—and the maximum monthly

                                   3   allotment—is assumed by definition to constitute the total cost needed to feed a household for a

                                   4   month. See id. Those households that receive the maximum monthly allotment, therefore, already

                                   5   receive what SNAP defines as necessary to feed their household for a month. In contrast, there are

                                   6   households that do not receive the statutory maximum, and must instead contribute thirty percent

                                   7   of their income toward food. See 7 U.S.C. § 2017(a); 7 C.F.R. § 273.10(e)(2)(ii)(C). Section

                                   8   2302 could be read to require “emergency allotments” to these SNAP households to bring them up

                                   9   to the “maximum monthly allotment for the household size,” given the unstable employment

                                  10   conditions caused by COVID-19 and stay-at-home orders across the country.

                                  11          California noted exactly these types of employment difficulties as justification for its

                                  12   emergency allotment requests:
Northern District of California
 United States District Court




                                  13
                                                      Many non-essential businesses have temporarily closed or reduced
                                  14                  staffing, resulting in significant and immediate job loss across the
                                                      state. The economic impacts of COVID-19 have hit hourly workers
                                  15                  and the self-employed especially hard, as working from home is not
                                                      an option for many. Many workers will not continue to get paid as
                                  16                  demand slows, businesses close, shifts are canceled, and workers are
                                                      laid off. For instance, employees who are paid hourly, who make up
                                  17                  over half of all wage and salary workers, constitute more than two-
                                                      thirds of the retail trade and leisure and hospitality workforce
                                  18                  nationwide, which are among the hardest hit industries in the current
                                                      economic crisis. Many SNAP recipients have lost essential earned
                                  19                  income and many Californians, who were not previously SNAP-
                                                      eligible, are now turning to SNAP for critical food assistance.
                                  20

                                  21   See Dkt. No. 5-9, Ex. 3. Clearly, loss of income is not the only challenge facing SNAP

                                  22   households during the pandemic: as Plaintiffs note, “COVID-19 has greatly increased food

                                  23   insecurity in California” by increasing food prices and food unavailability. See Dkt. No. 15 at 5–

                                  24   8. However, unexpected job loss is a challenge Congress reasonably could have chosen to focus

                                  25   on in the FFCRA. And Plaintiffs have not demonstrated that their interpretation, which would

                                  26   substantially raise the maximum monthly allotment cap, is clearly what Congress intended.

                                  27          During oral argument, the parties acknowledged that there is no legislative history that

                                  28   elucidates Congress’ intention in enacting Section 2302. However, subsequent legislation and
                                                                                        10
                                         Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 11 of 14




                                   1   legislative actions are suggestive.

                                   2           First, Congress did not appropriate funds for any SNAP emergency allotments in the

                                   3   FFCRA. But the total SNAP allotments provided in each fiscal year are limited “to an amount not

                                   4   in excess of the appropriation for such fiscal year.” 7 U.S.C. § 2027(b). And if the USDA “finds

                                   5   that the requirements of participating states will exceed the appropriation,” it must reduce SNAP

                                   6   allotments. See id. The Chief Financial Officer of FNS, who has served in that role since 2011,

                                   7   estimates that providing emergency allotments to raise all SNAP households to the maximum

                                   8   monthly allotment will cost an additional $2 billion per month. See Dkt. No. 26-1 at ¶¶ 5, 12, 15.

                                   9   The USDA conveyed these cost estimates to congressional staff in response to requests from the

                                  10   House and Senate appropriations committees to the Office of Management and Budget ( “OMB”).

                                  11   Id. at ¶ 12.

                                  12           A few weeks after passing the FFCRA, Congress then appropriated approximately $15.8
Northern District of California
 United States District Court




                                  13   billion for SNAP as part of the CARES Act “to prevent, prepare for, and respond to coronavirus,

                                  14   domestically or internationally.” See CARES Act, § 6002. FNS’s Chief Financial Officer has

                                  15   estimated that these appropriations will allow SNAP to provide emergency allotments to bring all

                                  16   SNAP households up to the maximum monthly allotments for a period of six months. See Dkt.

                                  17   No. 26-1 at ¶¶ 12, 16. By contrast, providing emergency allotments equivalent to the maximum

                                  18   monthly allotment for all SNAP households, as Plaintiffs contend is possible under their

                                  19   interpretation, would cost an additional $6.7 to $7 billion per month, and would quickly outpace

                                  20   SNAP’s appropriated funds. Id. at ¶ 17.

                                  21           Plaintiffs point out that their interpretation does not require all SNAP households to

                                  22   receive 200% of the maximum monthly allotments in emergency allotments, but that this instead

                                  23   is just a cap on such allotments. See, e.g., Dkt. No. 27 at 10–12. The Court understands that the

                                  24   parties do not know precisely how much the hypothetical emergency allotments under Plaintiffs’

                                  25   interpretation would cost and that, as such, the parties do not know precisely how far SNAP’s

                                  26   appropriations would stretch. Nevertheless, the Court thinks it important to consider the practical

                                  27   import of the parties’ two interpretations, even in rough estimates.

                                  28           Second, Congress has not suggested that the USDA’s guidance or its implementation of the
                                                                                        11
                                           Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 12 of 14




                                   1   FFCRA is inconsistent with its intention in passing the FFCRA. To the contrary, some members

                                   2   of Congress have publicly lamented that the FFCRA did not go far enough in assisting SNAP

                                   3   participants,6 and advocated for increasing the maximum monthly allotment in light of COVID-

                                   4   19.7 And on May 15, 2020, the House passed the HEROES Act, which, among other things, seeks

                                   5   to increase “the value of [SNAP] benefits” to “115 percent of the June 2019 value of the thrifty

                                   6   food plan” and to appropriate an additional $10 billion for SNAP. See Heroes Act, H.R. 6800,

                                   7   116th Congr. div. F, tit. W, § 60606; id. at div. A, tit. I. Increasing the maximum monthly

                                   8   allotment by 15% in light of COVID-19 would seem unnecessary if the FFCRA already increased

                                   9   this maximum by 100% in the form of emergency allotments. The Court finds that these facts cast

                                  10   further doubt on Plaintiffs’ interpretation of Section 2302(a)(1).

                                  11           The Court acknowledges that Plaintiffs’ argument that all SNAP households need support

                                  12   in the midst of the pandemic is compelling as an equitable matter. However, Congress, not the
Northern District of California
 United States District Court




                                  13   Court, is charged with determining how best to weigh and triage the needs of all Americans during

                                  14   this time of crisis, taking into account the budgetary costs and benefits of various policy choices.

                                  15   The Court does not minimize the challenges facing SNAP households, and fully understands that

                                  16   participation in SNAP is already “limited to those households whose incomes and other financial

                                  17   resources . . . are determined to be a substantial limiting factor in permitting them to obtain a more

                                  18   nutritious diet.” See 7 U.S.C. § 2014(a). But the Court cannot say that Plaintiffs’ interpretation of

                                  19   Section 2302 is the only reasonable interpretation of the statute. Congress may have been

                                  20   concerned with the likelihood of lost or unpredictable income for SNAP households, warranting

                                  21   the need for flexibility for states to quickly raise all households’ allotments to the statutory

                                  22   maximum without necessarily providing benefits in excess of that maximum.8 As a result, the

                                  23
                                       6
                                  24     See C-SPAN, House Speaker Nancy Pelosi (D-Calif.) Weekly Briefing (Apr. 2, 2020),
                                       (https://www.c-span.org/video/?470905-1/speaker-pelosi-create-house-select-committee-
                                  25   coronavirus-audio-only (last accessed June 16, 2020) (“We had good language in the bill, but we
                                       need more. We wanted a 15% increase in SNAP benefits, because that is what we saw as the
                                  26   need . . . . [W]e need to do much more for SNAP.”).
                                       7
                                         See Letter to Speaker Pelosi, Minority Leader McCarthy, Majority Leader McConnell, and
                                  27   Minority Leader Schumer (Apr. 6, 2020),
                                       https://pressley.house.gov/sites/pressley.house.gov/files/2020-04-
                                  28   06_snap_during_covid_19_housewide_with_signatures_final.pdf (last accessed June 16, 2020).
                                       8
                                         The Court notes that nothing in the Supreme Court’s recent opinion in Bostock v. Clayton Cty.,
                                                                                        12
                                         Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 13 of 14




                                   1   Court finds that Plaintiffs have not shown a “clear likelihood of success on the merits” as they

                                   2   must to obtain a mandatory injunction. See Stanley, 13 F.3d at 1316.

                                   3          B.     Likelihood of Irreparable Injury, Balance of Equities, and Public Interest
                                   4           Plaintiffs’ inability to establish a clear likelihood of success on the merits is dispositive for

                                   5   purposes of this motion for preliminary injunction. The Court also notes that it has considerable

                                   6   reservations about the nature of Plaintiffs’ request for injunctive relief and Plaintiffs’ ability to

                                   7   establish redressability. To establish redressability, Plaintiffs must allege clear and specific facts

                                   8   showing that it is likely that the relief sought will remedy their injury. See Lujan v. Defs. of

                                   9   Wildlife, 504 U.S. 555, 560–61 (1992). But as Plaintiffs acknowledge, even if the USDA were to

                                  10   adopt their interpretation of the FFCRA, Plaintiffs do not have the ability to request emergency

                                  11   allotments under SNAP from the USDA directly. See Dkt. No. 5 at 21–22. Rather, California, an

                                  12   independent sovereign, must renew its request for emergency allotments and decide to provide
Northern District of California
 United States District Court




                                  13   such allotments to Plaintiffs. Id.

                                  14           Plaintiffs contend that “California’s words and actions make clear that the state will very

                                  15   likely request emergency allotments for Plaintiffs and the proposed class if the Court rules in their

                                  16   favor,” Dkt. No. 27 at 2, and that “[t]he state is obviously committed to this position,” see id. at 3.

                                  17   However, California is conspicuously absent from this case, for whatever reason. Despite

                                  18   reserving the right to pursue action against the USDA for denying its initial request for emergency

                                  19   allotments, California has not filed its own action, or joined in this one. The Court simply has no

                                  20   basis to say what California would do if the Court entered Plaintiffs’ requested preliminary

                                  21   injunction. Under these circumstances, redressability appears speculative. Cf. Glanton ex rel.

                                  22   ALCOA Prescription Drug Plan v. AdvancePCS Inc., 465 F.3d 1123, 1125 (9th Cir. 2006) (“There

                                  23   is no redressability . . . where (as is the case here) any prospective benefits depend on an

                                  24   independent actor who retains ‘broad and legitimate discretion the courts cannot presume either to

                                  25   control or to predict.’”). Ultimately, however, the Court need not conclusively decide this issue at

                                  26   this stage.

                                  27

                                  28
                                       Georgia, No. 17-1618, 2020 WL 3146686, at *3 (U.S. June 15, 2020), alters this analysis.
                                                                                   13
                                         Case 4:20-cv-03454-HSG Document 32 Filed 06/17/20 Page 14 of 14




                                   1                                         *               *              *

                                   2          Plaintiffs have not established a clear likelihood of success on the merits, and thus have not

                                   3   met their high burden of showing that an injunction is appropriate under the circumstances.

                                   4   IV.    CONCLUSION
                                   5          For the foregoing reasons, the Court DENIES Plaintiffs’ motion for a preliminary

                                   6   injunction. The Court further ADVANCES the case management conference to June 30, 2020, at

                                   7   2:00 p.m. All counsel shall use the following dial-in information to access the call:

                                   8                  Dial-In: 888-808-6929

                                   9                  Passcode: 6064255

                                  10   At the case management conference, the parties should be prepared to discuss a plan for

                                  11   expeditiously resolving this matter on the merits, including, as necessary, the pending motion for

                                  12   class certification. The parties must submit a joint case management statement by June 23, 2020.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 6/17/2020

                                  15                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        14
